Citation Nr: 1003663	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-12 525	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral chronic sinus 
tarsitis (claimed as bilateral ankle tendinitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Jurisdiction over the Veteran's 
case subsequently was transferred to the Atlanta, Georgia, 
RO.

The Veteran requested a hearing before a Veterans Law Judge 
at his local RO in his April 2007 substantive appeal on a VA 
Form 9.  The hearing was scheduled for December 2009, but the 
Veteran withdrew his request for a hearing in a statement to 
the RO dated in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for bilateral chronic sinus 
tarsitis at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Once VA undertakes the effort to provide an examination, 
whether or not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board thus must return it as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2009).

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 2007.  The examiner reviewed the 
Veteran's claims file, received a detailed history from the 
Veteran regarding his bilateral ankle condition during and 
subsequent to service, assessed the appearance and range of 
motion of the Veteran's ankles, and reviewed X-rays of each 
ankle.  Based upon this information, she diagnosed the 
Veteran with chronic sinus tarsitis, bilateral.  She did not, 
however, render an opinion regarding the etiology of this 
disability.  The Board cannot adequately adjudicate the 
Veteran's claim without such an opinion.  Accordingly, a 
remand to the RO is necessary so that the Veteran can be 
afforded another examination.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file 
and undertake any evidentiary and 
procedural development indicated with 
respect to obtaining and associating 
with the claims file any pertinent 
records identified by the Veteran that 
may have arisen during the course of 
the appeal. 

2.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the nature, extent, onset, 
and etiology of any ankle disability, 
to include bilateral chronic sinus 
tarsitis and ankle tendinitis, found to 
be present.  The claims file should be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in an examination report.  
All indicated studies deemed necessary 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
Veteran's reports regarding the onset 
and continuity of his symptomatology 
and any lay statements of record 
regarding his disability.  The examiner 
also should describe the evidence of 
all symptomatology.  If an ankle 
disability is diagnosed, the examiner 
must opine as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the 
disability is related to or had its 
onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


